OPINION

The opinion was delivered
PER CURIAM.
Appellee was indicted for bribery. She filed a motion to quash the indictment, which the trial court granted. The State appealed. The Court of Appeals reversed.1
Having examined the record and considered the arguments in the case, we conclude that our decision to grant review was improvident. Appellee’s petition for discretionary review is dismissed.
JOHNSON, J., filed a dissenting opinion in which PRICE, J. joined.

. State v. Boado, 8 S.W.3d 15, 17-18 (Tex.App.—Houston [1st Dist.] 1999).